Mr. Paul D. Waddell, Esq. Barrett  Deacon, P.A. 200 S. Church Street Post Office Box 1700 Jonesboro, Arkansas 72403
Dear Mr. Waddell:
This is in response to your request, pursuant to A.C.A. § 25-20-104(f)(1) (Repl. 2002) for my review and approval of an interlocal agreement between Craighead County, Arkansas and Poinsett County, Arkansas, entitled "Crowley Ridge Regional Library Interlocal Cooperation Agreement." The stated purpose of the agreement includes the development of a "Regional Library Collection Development Policy with emphasis on rural library needs." Agreement at Sec. III.
The Interlocal Cooperation Act requires that interlocal agreements for joint or cooperative action specify the following items:
  (1) The duration of the agreement;
  (2) The purposes of the agreement;
  (3) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it;
  (4) The methods of accomplishing termination of the agreement and for the disposal of property (if any) upon termination;
  (5) Any other necessary and proper matters.
A.C.A. § 25-20-104(c). *Page 2 
In addition, if the interlocal agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, it must specify the following items:
  (1) Provisions for an administrator or a joint board that will be responsible for administering the joint or cooperative undertaking;
  (2) The manner of acquiring, holding, and disposing of real and personal property (if any) used in the joint or cooperative undertaking.
A.C.A. § 25-20-104(d).
The agreement that you have submitted must specify all of the above-listed items.
Having analyzed the agreement you have submitted, I find that it meets the above-outlined requirements of the law.1 It is therefore hereby approved in its current form.
Deputy Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General
DM:EAW/cyh
1 I note that under the terms of the Agreement, the governing board — the Crowley Ridge Regional Library ("CRRL") Board — "shall have the power, authority and the duties provided for in Act 742 of 1977." Agreement at Sec. VI. Act 742 of 1977 is the County Government Code, adopted as the enabling legislation for Amendment 55 to the Arkansas Constitution. It is codified at A.C.A. § 14-14-101 et seq. For purposes of my review under A.C.A. § 25-20-104, I assume the accuracy of this statement regarding the CRRL Board's status as a county board subject to the County Government Code. *Page 1